Citation Nr: 0838115	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from September 1952 
to February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service medical records, to include a separation 
examination, are negative for any complaints or abnormal 
objective findings that were attributed to an upper 
gastrointestinal disorder, to include GERD.  

2.  There is no post-service medical evidence of a diagnosis 
of GERD until decades after the veteran's separation from 
service.

3.  The only medical evidence of a nexus between a current 
diagnosis of a gastrointestinal disorder and service is based 
upon an inaccurate factual background.

4.  The preponderance of the evidence is against a causal 
relationship between a current diagnosis of GERD and any 
incident of service.   






CONCLUSION OF LAW

GERD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2004 RO decision that is the subject of this appeal 
in its July 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.  

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the service connection claim, but he was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the July 2004 
letter.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the earlier holding of the Veterans Court in Sanders 
that an appellant before the Veterans Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

As to the untimely notice of the Dingess requirements, there 
is a presumption of error (see Sanders, supra) but such error 
is rebutted in this case because the preponderance of the 
evidence is against the veteran's claim for GERD, and, as a 
result, any question as to the appropriate disability rating 
or effective date to be assigned is moot.  Dingess, 19 Vet. 
App. at 473.  An error "whether procedural or substantive, 
is prejudicial when [it] affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'" Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). That is, "the key 
to determining whether an error is prejudicial is the effect 
of the error on the essential fairness of the adjudication."  
Id. "  [A]n error is not prejudicial when [it] did not 
affect 'the essential fairness of the [adjudication],'" and 
non-prejudicial error may be proven by demonstrating "that 
any defect in notice was cured by actual knowledge on the 
part of the [veteran] that certain evidence (i.e., the . . . 
evidence needed to substantiate the claim) was required and 
that [he] should have provided it."  Id., at 121; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, the Court has observed 
that "there could be no prejudice if the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  In regard to an 
examination, the veteran did not receive a VA examination for 
the purposes of deciding this claim, apparently because the 
RO did not deem such an opinion or examination to be 
"necessary" to render its decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  38 
U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require 
the Secretary to treat an examination or opinion as being 
necessary to make a decision on a claim if, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these elements results 
in a necessary medical examination or opinion; a negative 
response to any one element means that the Secretary need not 
provide such an examination or solicit such an opinion.  See 
McLendon, supra, 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).

In this case, the veteran's service medical records are 
negative for any complaints or findings of GERD.  In 
addition, the first post-service medical evidence of a 
diagnosis of GERD is dated over 39 years after the veteran's 
discharge from the military.  Moreover, the record contains 
no competent medical opinion linking his GERD to his period 
of active service.  Under these circumstances, the Board 
finds that VA has no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of GERD.  The records show that in 
September 1967, the veteran underwent a separation 
examination.  At that time, in response to the question as to 
whether he had ever had or if he currently had frequent 
indigestion, or stomach, liver or intestinal trouble, the 
veteran responded "no."  The veteran's abdomen and viscera 
were clinically evaluated as "normal."  

In March 2004, the veteran filed a claim of entitlement to 
service connection for GERD.  

In a private medical statement from A.S., M.D., dated in 
April 2006, Dr. S. stated that he had been treating the 
veteran for numerous disorders, including ulcer disease with 
chronic acid reflux, since May 1999.  According to the Dr. 
S., he had last examined the veteran in April 2006.  Dr. S. 
indicated that the veteran had multiple acute and chronic 
medical problems that needed continuous medical care.  
According to Dr. S., it was with medical certainty that some 
of the veteran's problems had resulted from and were 
aggravated and influenced by his past military service.  

In a private medical statement from A.J.H., dated in May 
2006, Dr. H. stated that the veteran was under his care for 
numerous disorders, including GERD.  




III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for GERD.  In this 
regard, the veteran's service medical records, including his 
September 1967 separation examination, are negative for any 
complaints or findings of GERD.  The first evidence of record 
of a diagnosis of GERD is in April 2006, over 39 years after 
his separation from the military.  With respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub. 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].      

In this case, the Board recognizes the April 2006 private 
medical statement from Dr. S., in which he opines, in 
essence, that many of the veteran's medical conditions are 
related to his period of active military service.  However, 
aside from the fact that this physician did not specifically 
link GERD to service, Dr. S. did not provide a rationale for 
his opinion, or otherwise refer to any credible supporting 
evidence that the veteran's GERD was related to his service.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
Similarly, it appears that Dr. S. based his opinion on the 
history as related by the veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).  In Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing 
its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  While the Board may not simply disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran, here, the history of 
in-service treatment for GERD reported by the veteran is 
contradicted by the service medical records, which are 
entirely negative for any gastrointestinal symptoms or 
abnormal clinical findings that were attributed to GERD or 
any other upper gastrointestinal disease.  Therefore, to the 
extent that Dr. S.'s opinion can be read as an opinion of a 
nexus between GERD and service based upon history provided by 
the veteran, it is contradicted by the record and is of no 
probative value.  Id.  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible if the Board rejects the 
statements of the veteran). 

In summation, the service medical records, to include a 
separation examination, is negative for any complaints or 
abnormal objective findings that were attributed to an upper 
gastrointestinal disorder, to include GERD, which weighs 
against the claim.  There is no post-service medical evidence 
of a diagnosis of GERD until decades after the veteran's 
separation from service and such negative evidence also 
weighs against the contended causal relationship.  The only 
medical evidence of a nexus between a current diagnosis 
gastrointestinal disorder and service, which was obtained 
approximately 39 years after service and was not preceded by 
a review of the service medical records, was based upon an 
inaccurate factual background and is therefore accorded no 
probative value.  

Due consideration has been given to the veteran's statements 
that his currently diagnosed GERD is related to his period of 
active military service.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu, 2 Vet. App. at 492, 494-495.  
There is no evidence of record indicating that the veteran 
has specialized medical training so as to be competent to 
render a medical opinion on the diagnosis or etiology of 
GERD.  Therefore, his opinion that his currently diagnosed 
GERD is related to his period of active military service is 
not competent evidence.

In light of the above, the Board finds that there is no 
competent opinion of record which links the veteran's 
currently diagnosed GERD to his period of active military 
service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for GERD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   



ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


